Citation Nr: 9921813	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  95-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-operative bladder puncture residuals including 
post-vesicovaginal repair residuals, currently evaluated as 
60 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active duty from August 1990 to August 1991.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which established 
service connection for hysterectomy residuals; assigned a 30 
percent evaluation for that disability; established service 
connection for post-operative bladder puncture residuals and 
hypertension; assigned noncompensable evaluations for those 
disabilities; and granted special monthly compensation based 
upon the loss of a creative organ.  In October 1994, the 
veteran submitted a notice of disagreement.  

In December 1994, the RO recharacterized the veteran's 
service-connected hysterectomy residuals as total abdominal 
hysterectomy residuals and assigned a 50 percent evaluation 
for that disability.  In December 1994, the RO issued a 
statement of the case to the veteran and her accredited 
representative.  In July 1995, the RO recharacterized the 
veteran's service-connected bladder disorder as 
post-operative bladder puncture residuals including 
post-vesicovaginal repair residuals and assigned a 40 percent 
evaluation for that disability.  The RO also determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for a chronic urinary tract 
infection and denied the claim.  In July 1995, the veteran 
submitted a notice of disagreement with the denial of service 
connection for a chronic urinary tract infection and a 
substantive appeal from the denial of increased evaluations 
for bladder puncture residuals and hypertension.  In March 
1996, the RO recharacterized the veteran's service-connected 
hysterectomy residuals as total abdominal hysterectomy 
residuals with removal of both ovaries evaluated as 50 
percent disabling and increased the evaluations for 
post-operative bladder puncture residuals and hypertension 
from 40 to 60 percent and from noncompensable to 10 percent, 
respectively.  The veteran is represented in this appeal by 
the American Legion.  

In February 1996, the Paralyzed Veterans of America, Inc., 
the veteran's accredited representative at the time, 
submitted a statement indicating that the veteran wished to 
"withdraw" her claim for an increased evaluation for total 
abdominal hysterectomy residuals.  Given the absence of a 
timely substantive appeal and the veteran's apparent 
intentions, the issue is not before the Board for appellate 
review and will not be addressed below.  The United States 
Court of Appeals for Veterans Claims (Court) has established 
that jurisdiction does matter.  See Roy v. Brown, 5 Vet. App. 
554 (1993); Rowell v. Principi, 4 Vet. App. 9 (1993).  


REMAND

The veteran asserts that the record supports assignment of 
evaluations in excess of 60 percent and 10 percent for her 
post-operative bladder puncture residuals and hypertension, 
respectively.  In his July 1999 Written Brief Presentation, 
the national accredited representative conveys that the 
veteran is currently in receipt of the maximum evaluation for 
post-operative bladder puncture residuals and her claim of 
entitlement to an increased evaluation for hypertension has 
not been considered under the recently amended provisions of 
the Schedule For Rating Disabilities pertaining to the 
evaluation of cardiovascular disabilities.  The national 
accredited representative requests that the issues be 
remanded to the RO for additional consideration under the 
provisions of 38 C.F.R.§ 3.321(b)(1) (1998) and the amended 
rating schedule.  

In reviewing the record, the Board observes that the veteran 
submitted a timely notice of disagreement with the denial of 
service connection for a chronic urinary tract infection.  
The RO has not issued a statement of the case or supplemental 
statement of the case to the veteran and her accredited 
representative which addresses that issue.  Absent a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction over the issue.  However, the 
issue is inextricably intertwined with the certified issue of 
the veteran's entitlement to an increased evaluation for 
post-operative bladder puncture residuals.  The fact that an 
issue is inextricably intertwined does not establish that the 
Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.  

In January 1998, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to 
cardiovascular disabilities including hypertension.  The new 
regulations and schedular criteria are found in 38 C.F.R. 
§ 4.104.  The Board observes that the veteran's claim for 
increased evaluation for hypertension has not been reviewed 
by the RO under the amended rating schedule.  

Furthermore, it appears that the veteran has not been 
recently examined by the VA because of her failure to appear 
for a scheduled examination.  The RO should afford the 
veteran another opportunity to report.  Also, any outstanding 
treatment records should be obtained and associated with the 
file. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
indicate the names of all VA and/or 
private doctors and/or health care 
facilities where she has been treated for 
her disabilities since 1995.  The RO 
should obtain all medical records from 
all the sources reported by the veteran.  
The Board is particularly interested in 
all the records of any treatment afforded 
to the veteran at VA facilities.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
her representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  All the records obtained should 
be made part of the claims folder.

2. The RO should again schedule the 
veteran for a VA compensation examination 
to determine the extent and severity of 
her hypertension.  All appropriate 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  A series of blood pressure 
readings should be taken on at least 
three different days.  The examiner 
should also indicate whether continuous 
medication is necessary for control of 
the veteran's hypertension.  In that the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the physician should be advised 
to address the impairment of the 
veteran's hypertensive disorder in 
correlation with the criteria set forth 
in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  The 
physician should be provided with a copy 
of all applicable rating criteria.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician in conjunction 
with the requested examination. 

3.  The veteran must be given adequate 
notice of the requested examination, and 
she is hereby advised that pursuant to 
38 C.F.R. § 3.655 (1998), when a claimant 
without good cause fails to report for 
examination, the claim will be denied.  
If she fails to report for the requested 
examination, that fact should be 
documented in the claims folder and the 
RO should consider the provisions of 
38 C.F.R. § 3.655 (1998).  A copy of all 
notifications must also be associated 
with the claims folder. 

4. Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Specific attention is directed to the 
examination report to ensure that it 
complies with the directives of this 
REMAND.  If the report is deficient in 
any manner, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

5.  After completion of the above, the RO 
should readjudicate the issues on appeal 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand. The RO 
should evaluate the veteran's entitlement 
to an increased evaluation for 
hypertension under the applicable 
provisions of 38 C.F.R. § 4.104 as 
amended.  

6.  The RO should further consider 
whether the veteran's claim for an 
increased evaluation for post-operative 
bladder puncture residuals including 
post-vesicovaginal repair residuals 
should be submitted to the Under 
Secretary for Benefits or the Director, 
VA Compensation and Pension Service for 
assignment of an extraschedular rating 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  

7.  The RO should further consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

8.  The appellant is hereby informed that 
she may furnish additional evidence 
and/or argument while the case is in 
remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).

9.  Thereafter, if the decisions remain 
adverse, the veteran her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  The RO should ensure 
that the supplemental statement of the 
case issued to the veteran and her 
accredited representative addresses the 
issue of the veteran's entitlement to 
service connection for a chronic urinary 
tract infection.  

Then, the claims folder, if in order, should be returned to 
the Board for further appellate consideration.  The veteran 
need take no action until she is so informed.  The purpose of 
this REMAND is to obtain additional information.

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  




